ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                  )
                                              )
Shaw Environmental & Infrastructure, Inc. )         ASBCA Nos. 58499, 58500, 58501
                                              )                58502,58503,58504
                                              )                58505,58506
                                              )
Under Contract No. N624 73-08-D-8822          )

APPEARANCES FOR THE APPELLANT:                      James F. Nagle, Esq.
                                                    Benjamin D. Greenberg, Esq.
                                                     Oles Morrison Rinker & Baker, LLP
                                                     Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robert C. Ashpole, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       As a result ofBoard mediation on 19-20 November 2013, the parties settled the
appeals referenced above. The parties have jointly moved for dismissal of these appeals
with prejudice. Accordingly, the appeals are dismissed with prejudice.

      Dated: 9 January 2014
                                         ..                                        •
                                                                                       I
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58499, 58500, 58501, 58502,
58503, 58504, 58505, 58506, Appeals of Shaw Environmental & Infrastructure, Inc.,
rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals